Citation Nr: 0126163	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  94-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including a disc bulge at L5-S1.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
October 1991.  His service records show that he served in 
Southwest Asia from December 1990 to April 1991 in support of 
Operation Desert Storm.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1993 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims for service connection for a low back disability, a 
psychiatric disorder and a bilateral hip disability.  The 
Board remanded the case to the RO in January 1996 for 
additional procedural and evidentiary development.  In the 
course of developing the claim, the veteran was granted 
service connection for a left hip disability by RO rating 
decision in January 2001.  Service connection remained denied 
for a disability of the right hip, as well as a low back 
disability and a psychiatric disability.  In September 2001, 
the case was returned to the Board.


FINDINGS OF FACT

1.  The medical and other evidence of record does not 
establish that the veteran's current low back diagnoses, 
including diffuse disc bulge at the lumbosacral spine at L5-
S1, degenerative disc disease, lumbar facet syndrome with 
nerve root inflammation of the lumbosacral spine and 
sciatica, had their onset in service or are related to any 
incident of service.

2.  There is no current objective medical evidence of a 
chronic right hip disability affecting the veteran.

3.  The veteran's currently diagnosed recurrent major 
depressive disorder had its onset in service.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A chronic right hip disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2001). 

3.  A recurrent major depressive disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disability, a right hip disability and a 
psychiatric disorder.  His primary contentions are that his 
claimed disabilities are related to service and may have been 
due to exposure to chemical warfare agents during his service 
in Southwest Asia.  

In the interest of clarity, after discussion of generally 
applicable laws and regulations, the Board will address the 
issues on appeal.

Law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disability is manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Presumption of soundness

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.   Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991 
& Supp. 2000).

Undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than December 31, 2001 and 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Duty to assist

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been effectively satisfied with respect to the issues on 
appeal.  With respect to these issues, the veteran has been 
informed of the requirements of law and of the respective 
duties of VA and himself on numerous occasions over the 
lengthy course of this appeal, most recently in the 
Supplemental Statement of the Case which was mailed to the 
veteran in February 2001. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

In January 1996, the Board remanded the issues on appeal to 
the RO for further development.  There is now sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
his claims folder as to these issues.  In addition, the 
veteran's representative specifically indicated in an October 
2001 brief that he believe that the RO had complied with the 
Board's remand directives.  There is ample medical evidence 
of record, in the form of examination and treatment reports 
which will be discussed in detail below.   
Finally, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of these issues for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In that connection, the Board is of course aware of 
the length of time that this case has been pending.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  The Board observes in 
passing that the benefit of the doubt rule articulated above 
has not been substantially altered by the Veterans Claims 
Assistance Act of 2000.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


Factual Background

Service medical records

The veteran's service medical records show that on enlistment 
examination in December 1988, his spine, lower extremities, 
neurologic and psychiatric system were clinically normal.  On 
his medical history report, he denied having recurrent back 
pain, arthritis, rheumatism or bursitis, depression or 
excessive worry or nervous trouble of any sort.  The veteran 
reported that he and his wife had sought marital counseling; 
the examiner remarked that the veteran did not have a history 
of mental illness.

In July 1990, the veteran was treated for left hip complaints 
which were attributed to greater trochanter bursitis.  In 
September 1990, he presented with pain of his "right" side at 
his groin area of two day's duration.  The assessment muscle 
strain.  A medical report shows treatment on that same date 
for "left" groin pain.

A September 1990 treatment report shows that the veteran 
complained of vomiting and "nerves" of one month's 
duration.  During treatment, he reported that he had been 
seen by the mental health clinic off and on for approximately 
six months.  The assessment at the time was "mental health 
problems."

A December 1990 treatment report shows that the veteran was 
treated for complaints of pain in both hips of six month's 
duration without any history of precipitating trauma.  The 
assessment was mild mechanical low back pain.  The treatment 
report shows that the initial chief complaint was changed 
from hip pain to back pain (with the word "hip" crossed out 
and replaced with "back") to reflect this assessment.

In July 1991, the veteran was treated for complaints of 
having problems sleeping which were approximately of 1 1/2 
month's duration.  The assessment was rule out fatigue.

The report of an August 1991 service medical examination 
shows that the veteran's spine, lower extremities and 
neurologic system were clinically normal.  He was noted on 
psychiatric evaluation to have been abnormal and a note 
indicated that he was under the care of the mental health 
clinic at the time.  On his medical history report, he denied 
having recurrent back pain.  He mentioned in his medical 
history report that he received counseling and treatment for 
headaches at a mental health clinic.  He also reported that 
he had pain in his hips which were due to bursitis.  The 
examiner remarked that the veteran had been treated in the 
past for greater trochanter bursitis, and also that he had 
been treated for headaches and insomnia by the mental health 
clinic and was last seen for this in July 1991.  

Post-service evidence

The veteran was separated from service in October 1991.  In 
August 1992, he filed a claim for VA disability compensation 
and was medically examined in September 1992.  The report of 
this examination shows that he presented pertinent complaints 
of back and hip pain, with hip pain primarily on his left 
side, which he reported as having had their onset in service 
and which he did not attribute to any specific traumatic 
event.  X-rays of his lumbosacral spine and left hip were 
within normal limits.  Following examination, he was 
diagnosed with low back pain of undetermined etiology.  The 
examiner commented that the physical findings obtained were 
nonspecific and that he did not appear to have significant 
hip disease based on the examination.  

A December 1992 VA X-ray study of the veteran's lumbosacral 
spine revealed no bone, joint, soft tissue or disc space 
abnormality.  The impression was: normal lumbosacral spine.

The veteran was psychiatrically examined by VA in February 
1993.  He complained of headaches, neck pain, back pain and 
hip pain.  He had no prior psychiatric treatment or 
consultation.  No abnormalities were noted on examination and 
he was diagnosed with no psychiatric diagnosis on Axis I and 
no diagnosis on Axis II, with questionable orthopedic 
problems which were undiagnosed and still symptomatic on Axis 
III.  

In April 1993, VA provided the veteran with a CT scan of his 
lumbar spine, which revealed the presence of a diffuse disc 
bulge at L5-S1 which appeared to compress his left S1 nerve 
root.

A VA Persian Gulf questionnaire dated in May 1993 shows that 
the veteran reported that he served in the Southwest Asia 
Theater of Operations from December 1990 to April 1991 in 
support of Operation Desert Storm and that his unit was 
involved in the disposal of captured enemy ordnance.  He 
reported that he took nerve agent pills as a prophylaxis 
against possible chemical attack.  He stated that during his 
military service he developed chronic back pain which began 
before his deployment to the Persian Gulf.

VA examination in May 1993 shows that the veteran reported a 
history of back pain prior to his deployment to Southwest 
Asia.  He also stated that he experienced occasional memory 
changes, problems with making decisions, sleep disturbance, 
difficulty with work, fatigue, loss of appetite, social 
withdrawal, and occasional anxiety and depression.  He 
reported that he was frightened by the sounds of aircraft 
flying over him, saying that "(He) wanted to get up and 
stand guard duty."  He was diagnosed with back pain due to 
disc bulging with compression of his left S1 root as 
demonstrated on CT scan, as well as possible anxiety.  

Private medical records dated September 1993 indicate that 
the veteran presented an account of having back problems ever 
since service.  He was diagnosed as having degenerative disc 
disease.  

In  January 1996, the Board remanded this case so that 
additional evidentiary development could be accomplished, to 
include providing the veteran with VA physical and 
psychiatric examinations.  The RO was also to consider the 
veteran's claims in light of the then recently enacted 
regulation pertaining to service during the Persian Gulf War, 
38 C.F.R. § 3.317 (1995). 

In an October 1996 statement, Dr. R.B. reported that the 
veteran related a history of chronic orthopedic symptoms, 
including back and hip pain, which according to the veteran 
began in June 1989 during military service.  Dr. R.B. noted 
that the veteran had previously received psychiatric 
evaluation and had been assessed with a personality disorder 
with antisocial features.  Following neurological evaluation, 
the impression was that there was absolutely no evidence of 
lumbar radiculopathy found on examination.  Dr. R.B.'s report 
contained the following comment following this diagnosis:

"I have explained to (the veteran) that he has a 
chronic pain syndrome and that even if he were to 
deny it, that after six months to a year of 
chronic pain individuals always have depression.  
I have reassured him that there is nothing to 
suggest neurologic injury.  I would simply treat 
him for musculoskeletal pain with non-steroidal 
anti-inflammatories.  I would strongly consider 
more aggressive psychiatric treatment."

A November 1996 VA medical examination of the veteran's spine 
shows that he complained of a history of low back pain 
beginning in 1989.  Following examination, he was diagnosed 
with lumbar spine tenderness and muscular low back strain of 
the lumbar paraspinal musculature, with no evidence of 
neurological impairment or hip pathology.  X-rays revealed 
good preservation of his lumbar disc spaces and vertebral 
height.  He was noted to have had an L4-L5 disc bulge in his 
history but no significant impingement was observed at the 
time of this examination.  Neurological examination noted in 
its assessment that the veteran had probable anxiety 
disorder, but that it would be further addressed on 
psychiatric evaluation.  

The veteran was psychiatrically examined by VA in December 
1996.  His claims filed was reviewed and he was noted to have 
no significant prior psychiatric history.  He was diagnosed 
with adjustment disorder with depressed mood.  The 
psychiatric examiner associated the veteran's psychiatric 
diagnosis to severe financial stress, chronic pain and the 
impending birth of his child.

The file includes two written statements from the veteran's 
spouse.  One, dated in May 1998, shows that she reported, 
essentially, that she observed the veteran's physical 
condition decline in the six years since she first met him.  
The second statement, dated in March 1999, shows that she 
reiterated the aforementioned statement and also that the 
veteran reported to her that his back and hip problems began 
during his period of military service and that he believed 
that he was exposed to chemical warfare agents during his 
deployment to Southwest Asia which may have played a causal 
role in the development of his current disabilities.

In a letter dated in July 1997 from the United States 
Department of Defense (hereafter DOD), the veteran was 
informed that in March 1991, his military unit was near a 
site at which captured enemy ordnance was destroyed by 
demolition charges, during which the nerve agents sarin and 
cyclosarin may have been released into the air.  The DOD 
advised that if the veteran's military unit was present in 
the area at the time of demolition, he may have been in an 
area where exposure to a very low level of nerve agents was 
possible.  Any medical consequences from such limited 
exposure were deemed unlikely by the DOD, but DOD 
acknowledged that scientific knowledge in this regard was 
limited at that time.

The report of a private chiropractic examination conducted in 
June 1998 shows that the veteran presented with multiple 
orthopedic complaints which included low back pain which 
radiated into his right leg.  The chiropractic report stated 
the following:

"The patient's past medical history is 
contributory due to his Gulf War experiences.  (In 
March) 1991 it is documented by the Office of the 
Secretary of Defense that (the veteran) was 
exposed to a 'very low level' of the chemical 
nerve agents Sarin and Cyclosarin."  

The chiropractor's report also noted that in April 1993 a CT 
scan revealed an L5-S1 disc bulge which appeared to compress 
the left S1 nerve root.  Examination revealed, in pertinent 
part, tenderness and muscle spasm of the paravertebral 
musculature, bilaterally, from the L4-S1 spinal levels.  
Following the chiropractic consultation, the veteran's 
diagnoses included, in pertinent part, lumbar facet syndrome.  

In June 1998, the veteran also received medical diagnostic 
testing of his nerves as they related to his orthopedic 
problems at a private clinic.  He presented with complaints 
which included low back pain radiating down into his right 
leg.  Electronic diagnostic testing results indicated 
abnormal neuropathic changes at his L5-S1 level on the right, 
secondary to a possible disc herniation, lumbar stenosis or 
trauma.  The relevant impression was lumbar spinal ultrasound 
findings of nerve root area inflammation to a mild degree at 
L4 and L5; facet area inflammation to a mild degree at L1; 
facet area inflammation to a moderate degree at L2-L5; and 
inflammation to a mild degree at the sacroiliac joint area.    

X-ray films of the veteran's lumbar spine and pelvis were 
taken by VA in June 1998.  These revealed some minimal 
sclerosis of the sacroiliac joint on the right.  The disc 
spaces were preserved and the vertebral alignment was 
maintained with no evidence of fractures.  

The report of a VA examination in June 1998 shows that the 
veteran reported gradual onset of low back and hip pain in 
1990.  X-rays taken in conjunction with the examination 
revealed normal alignment of his lumbar spine with no 
evidence of bony or degenerative changes or other 
abnormalities.  Though it was noted that a prior CT scan 
showed an L4-L5 disc bulge, there was no evidence on clinical 
examination or CT scan that this was of clinical 
significance.  Following examination, he was diagnosed with 
mechanical low back pain.

The report of a VA psychiatric evaluation in June 1998 shows 
that no Axis I psychiatric diagnosis could be demonstrated 
following clinical interview with the veteran.  On Axis II he 
was assessed with a history of an anti-social personality 
disorder.  Axis III showed chronic pain, a sleep disorder and 
osteoporosis and degenerative joint disease.  

In June 1999, the veteran underwent a VA medical examination.  
The report of this examination shows that his claims file was 
reviewed by the examining physician.  During the examination, 
the veteran was observed to walk in a painful, waddling-type 
of gait.  Musculoskeletal examination revealed no swelling in 
any joints.  He enjoyed full range of motion of all joints in 
the upper and lower extremities as well as good cervical 
range of motion,  Range of motion of his lumbar spine was not 
evaluated because of pain.  He was diagnosed with a history 
of osteoporosis and discogenic back pain at the L4-L5 area 
and a large symptom complex consisting predominantly of 
fatigue, joint muscle pain, sleeping problems, memory loss, 
migraine headaches, night sweats, recurrent flu-like 
symptoms, shortness of breath and swallowing difficulties.  

In his commentary, the examining physician stated that he 
planned to subject the veteran to a full laboratory work up 
of his blood and urine and to provide him with a chest X-ray 
and a pulmonary function test.  He also recommended a 
psychiatric evaluation to rule out any psychiatric disorder, 
particularly depression, which might influence the symptoms 
reported above.  The examiner stated that if none of the 
tests or the psychiatric evaluation showed significant 
abnormalities that point to another illness, the diagnosis of 
Gulf War Syndrome should be entertained.  In an addendum to 
this report, the laboratory work up, an upper 
gastrointestinal series and pulmonary functions testing were 
normal.  

In July 1999, the veteran was psychiatrically examined by VA.  
The report of this examination shows that his claims file was 
reviewed by the examining psychiatrist.  The veteran was 37 
years old and was noted to be on a psychotropic regimen of 
trazadone and oxycodone at the time of the interview.  
According to the veteran's personal account, he began 
experiencing symptoms of depression in 1988.  He was having 
problems with his first marriage at the time and, in October 
1989, he and his first wife were divorced.  He stated that 
his mood was "down" from 1988 to 1991, by which time he 
believed that he was no longer depressed.  In 1991, however, 
he began having sleeping problems and in 1992 his depression 
symptoms returned.  He was diagnosed a major depressive 
disorder, recurrent. 

In the psychiatrist's summary, he stated that the veteran had 
episodic major depressive episodes for the past eleven years, 
starting in 1988.  The examiner stated that he was unable to 
say to what extent the veteran's military service and service 
in the Gulf War may have affected his health, but the first 
depressive episode occurred in 1988 which was before he 
entered the military and the headaches with the full spectrum 
of migraine features began in 1990 and the examiner noted the 
veteran deployed to the Persian Gulf very late in 1990, on 
December 19.  The examiner opined that the veteran's phobia 
of heights and bridges until his mid-20's may suggest a 
constitutional neurotransmitter imbalance from the very 
beginning.  From 1990 to 1991, the veteran would have been in 
his first period of major depression which began in 1988.  
The veteran reported that he drank heavily from 1990 to 1991 
and the examiner speculated that his heavy alcohol intake was 
a form of self-medication of that depression.  

A February 2000 treatment note shows an assessment that the 
veteran had generalized pain complaints and that he was angry 
and depressed.  His computerized problem list was displayed 
in the treatment report and it showed migraine, sciatica, 
headaches and osteoporosis.  His treatment plan included 
psychotropic medication, medication for muscle spasms and 
medication to help him sleep.  

In an April 2001 statement in support of his claim, the 
veteran related a history of low back pain and, specifically, 
left hip pain which had its onset during active service.  

As noted in the Introduction, service connection was granted 
for trochanteric bursitis of the left hip in a January 2001 
RO rating decision.


Analysis

1.  Entitlement to service connection for a low back 
disability, including a disc bulge at the L5-S1 level.

In essence, the veteran contends that his currently diagnosed 
low back disability is due to his military service.

38 C.F.R. § 3.317

At the outset of its discussion, as discussed above 38 C.F.R. 
§ 3.317, pertaining to Persian Gulf service, permits service 
connection for indications of chronic disability resulting 
from an illness manifested by one or more presumptive signs 
or symptoms that began during active military service and 
cannot be attributed to any known clinical diagnosis.  

While the cause of the veteran's back pain was initially 
unknown on examination in September 1992, it was later 
revealed on CT scan in April 1993 to have been due to a 
diffuse disc bulge at his lumbosacral spine at L5-S1 which 
appeared to compress his left S1 nerve root.  Thereafter, the 
treatment reports for his low back symptoms are replete with 
diagnoses which associated his complaints with known 
orthopedic syndromes, including degenerative disc disease, 
lumbar facet syndrome with nerve root inflammation of his 
whole lumbosacral spine, and sciatica, as well as a 
psychiatric diagnosis of pain disorder.  

In June 1998, a chiropractor commented that the veteran was 
exposed to chemical nerve agents in service (based on the 
letter from the DOD) and opined that the veteran's past 
medical history was contributory to his complaints of low 
back pain due to his Gulf War experiences.  To the extent 
that the chiropractor was attempting to provide a medical 
nexus opinion between alleged exposure to nerve agents in 
service and the veteran's claimed low back disability, he has 
not presented any evidence of expertise in the areas of 
toxicology or undiagnosed illness.  Indeed, he is not a 
physician.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
[factors for consideration in assessing medical competence to 
render an opinion as to medical causation include specific 
expertise in the relevant specialty.  Moreover, the DOD 
letter did not, as the chiropractor indicated, conclude that 
the veteran was exposed to nerve agents in service; it merely 
stated that the veteran's unit was in an area where nerve 
agents may have been present and that members of the unit may 
have been exposed to very low levels of nerve agents.  The 
Board discounts the probative value of the chiropractor's 
statement.  

The veteran himself appears to assert that his low back 
disorder is attributable to an undiagnosed illness or is 
otherwise due to his Persian Gulf service.  However, the 
Board finds that this assertion is not borne out by the 
medical evidence.  His low back complaints have, in fact, not 
been established as being part of any undiagnosed illness.  
It is now well-settled that as a layperson without medical 
training, the veteran is not qualified to render medical 
opinions regarding matters calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

38 C.F.R. §§ 3.303, 3.307, 3.309

The Board has also evaluated the veteran's claim without 
respect to the provisions of 38 C.F.R. § 3.317.  The 
questions which must now be answered relate to whether the 
veteran's well-documented current low back disability was due 
to his military service on either a direct or a presumptive 
basis.  See, in general, 38 C.F.R. § 3.303, 3.307, 3.309.  

During service, the veteran had a single episode of treatment 
for what was diagnosed as mild mechanical low back pain in 
December 1990.  The evidence shows that on examination 
approximately eight months afterwards, in August 1991, his 
spine was described as normal.  He evidently had no back 
complaints; indeed, he denied having a history of recurrent 
back pain in his medical history questionnaire.  The service 
medical records thus appear to stand for the proposition that 
the veteran had an acute and transitory back problem which 
had resolved by the time he left military service October 
1991.  

The veteran filed a claim for VA compensation in August 1992.  
VA physical examination in September 1992 revealed a normal 
lumbosacral spine on X-ray study.  He was diagnosed at that 
time with low back pain of undetermined etiology.  A normal 
lumbosacral spine with no bone, joint, soft tissue or disc 
space abnormality was also shown on X-ray examination in 
December 1992.  The first medical evidence of a back 
disability was the April 1993 CT scan, which was over one 
year after he left the service.

Although the veteran has alleged a history of onset of his 
low back symptoms to his period of active duty and has 
reported this history at various medical examinations post-
service, no physician has actually linked the veteran's low 
back problems to his military service.  The veteran's 
chiropractor proffered a rather vague opinion in June 1998 to 
the effect that the veteran's back disability may have been 
due to his Persian Gulf service.  As discussed above, it 
appears that the chiropractor was referring to purported 
exposure to nerve agents.  For the reasons stated above, the 
Board places no weight of probative value on the 
chiropractor's unsupported speculation.  See Black, supra.   

The veteran and his spouse have offered their own statements 
and testimony to the effect that the veteran's low back 
disability had its onset during active duty and may have been 
related in some manner to his service in the Persian Gulf.  
As discussed above, these lay opinions are entitled to no 
weight.  See Cromley and Espiritu, supra.

In summary, despite multiple medical reports of record, no 
physician has related the veteran's current back disability 
to his military service, including the single treatment for 
mild mechanical low back pain in December 1990.  Further, the 
medical evidence does not show evidence of degenerative 
changes of the bony structures of the lumbosacral spine until 
well over a year after the veteran's discharge from active 
duty.  Therefore, a grant of service connection for low back 
disability is not warranted on either a direct basis or on a 
presumptive basis.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a low back disability.  The benefit sought on appeal with 
respect to this issue is accordingly denied.  

2.  Entitlement to service connection for a right hip 
disability.

The Board initially observes that service connection had been 
previously granted for a left hip disability, currently 
diagnostically rated as greater trochanteric bursitis.  
The veteran, in essence contends that service connection 
should be granted for a right hip disability for much the 
same reasons.

However, the Board finds that the objective medical evidence 
does not support the veteran's claim of entitlement to 
service connection for a disability affecting his right hip 
because a right hip disability has not in fact been 
diagnosed.    

The veteran's service medical records are devoid of any 
showing of treatment or diagnosis of a right hip disability 
in service.  The veteran's service medical records show that 
he was treated for muscle strain of his right groin region in 
September 1990.  While bilateral hip pain was initially 
reported on treatment in December 1990, this pain was 
subsequently characterized as low back pain in the records.  
Moreover, on separation, no pertinent complaints or clinical 
findings were identified.  

Post service, while radiating pain from the low back down the 
right lower extremity was shown in post-service medical 
treatment and examination reports, there is no showing of a 
diagnosis of a right hip disability currently of record.  

The veteran himself does not appear to indicate that he 
currently has a right hip disability.  His April 2001 
statement very specifically addressed only his left hip as 
being painful and made no mention of his right hip.  

Absent a current medical diagnosis of a chronic right hip 
disability, the Board is unable to grant the veteran's appeal 
as to this issue and allow service connection.  See Rabideau 
and Chelte, supra; see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].
The benefits sought on appeal is accordingly denied.

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

The veteran is seeking entitlement to service connection for 
a chronic acquired psychiatric disability, which has most 
recently been diagnosed as major depressive disorder.  In 
essence, he contends that he initially became depressed while 
on active duty and that his psychiatric condition has existed 
since that time.

Initially, the Board notes that there is some evidence that 
the veteran was having certain problems before he entered 
active duty.  In particular, the July 1999 VA psychiatric 
examiner pinpointed the veteran's initial episode of 
depression in 1988; the veteran did not go on active duty 
until February 1989.

As discussed above, there is a statutory presumption of 
soundness.  See 38 U.S.C.A. § 1111.   In this case, the 
veteran was deemed to have been psychiatrically normal on 
enlistment examination in December 1988; the examiner even 
specifically commented that the veteran had no history of 
mental illness.  

With respect to the statement of the VA psychiatrist in July 
1999 to the effect that the veteran's first episode of 
depression was in 1988, it appears that his opinion was based 
solely on the veteran's personal recitation of his 
psychiatric history and not on any personal knowledge that 
the examiner had regarding the veteran's psychiatric state at 
the time.  We note that there are no pre-service medical 
records indicating the existence of a chronic psychiatric 
disorder prior to the veteran's entry into service in 
February 1989.  Because that part of the VA examiner's 
opinion which finds that the veteran's depression pre-existed 
his entry into service was based only on the veteran's 
recitation of his perceived history of onset of depressive 
symptoms, it does not rise to the level of clear and 
unmistakable evidence required to rebut the presumption of 
soundness.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
[a medical diagnosis is only as credible as the history on 
which it is based; see also Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [a diagnosis "can be no better than the facts 
alleged by the appellant"].  The Board thus concludes that 
the presumption of soundness has not been rebutted.

The veteran's service medical records are replete with 
references to emotional problems.  The veteran was treated 
for complaints of "nerves" in September 1990 and related a 
history of being seen by the mental health clinic off and on 
for about six months.  Significantly, he was diagnosed at the 
time with nonspecific assessment of "mental health 
problems." While this diagnosis is not clinical proof of a 
chronic psychiatric disorder, it is probative for showing 
that the veteran's psychiatric status was not entirely 
normal.  The records also show that he had problems with 
sleeping and recurrent headaches which were also treated 
during service at the mental health clinic.  These were 
apparently deemed to have been sufficiently significant to 
warrant a finding that his psychiatric status was abnormal on 
clinical examination in August 1991.  

Post-service, the reports mention diagnoses of possible 
anxiety in May 1993 and of pain disorder in October 1996.  By 
December 1996, he was diagnosed with an adjustment disorder 
with depressed mood, rule out major depressive disorder.  

Apart from the statement regarding the date of onset of the 
veteran's depression, the Board finds the July 1999 VA 
examiner's opinion to be supportive of the veteran's claim.  
The VA psychiatric examiner who interviewed the veteran in 
July 1999 had reviewed the aforementioned service and post-
service medical reports and was of the opinion that the 
veteran's diagnosis was chronic, episodic major depressive 
disorder and that his first period of such major depression 
was from 1990 - 1991, concurrent with his period of military 
service.  

As discussed above, 38 C.F.R. § 3.303(d) provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The medical evidence supports a 
conclusion that the veteran's chronic psychiatric disability, 
later diagnosed, had its onset during active duty, although 
it eluded diagnosis until after the veteran was discharged.  
The Board accordingly finds that service connection for the 
veteran's acquired psychiatric disability is warranted.  The 
appeal is granted to that extent.


ORDER

Service connection for a low back disability, including a 
disc bulge at the L5-S1 level, is denied.

Service connection for a right hip disability is denied.

Service connection for a chronic acquired psychiatric 
disorder is granted, subject to the applicable laws and 
regulations governing awards of VA benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

